780 F.2d 1024
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)RONNIE LEE WEST; RONNIE STRZALA, Plaintiffs-Appellants,v.RICHARD SEITER; ERIC DAHLBERG, Defendants-Appellees.
85-3399
United States Court of Appeals, Sixth Circuit.
11/6/85

APPEAL DISMISSED
N.D.Ohio
ORDER
BEFORE:  MARTIN, JONES and CONTIE, Circuit Judges.


1
This matter is before the Court upon consideration of appellants motion for leave to proceed on appeal in forma pauperis and for appointment of counsel.  On September 5, 1985 this Court entered an order directing appellants to show cause why the appeal should not be dismissed for lack of jurisdiction because of a late filed notice of appeal.  Appellants have not responded to the show cause order.


2
It appears from the record that in civil action no. C85-450A that the final judgment was entered on February 15, 1985.  It appears from the record that in civil action no. C85-599A that the final judgment was entered on April 4, 1985.  Appellants on May 14, 1985 filed a notice of appeal from both judgments.  The notice of appeal as it pertains to the February 15 judgment was 57 days late, and as it pertains to the April 4 judgment was 8 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marguette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the motions to proceed in forma pauperis and appointment of counsel are denied; it is further ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.